Case 20-10343-LSS Doc 3865 Filed 05/13/21 Pagelof5
CD

© Wer 62 Zo2]
7 _ fa

  
 

| ign flv ites baste -
xf le en = = 1.
Coke Sgt < fete 2am
oe oa tick
ht. i lage LF Eb
Ais Le & 6 om Lgealt

ec luca WEAF. Ay AE
an rig FLL ip
le lptii7
$e "een gg) hes gif . ce

cgi

| rs 24 “ Se y betes rp jsaygeatil ngs dL
24 coe salap a Mat,
Ae
J pf) oe: MOL ta

   

 

  
 

EF, Loy ‘ach Lies =

TD,
a i BL Ae on

he cfardf
Be sel 6 a MEL, cheb, L473
ld o> of Oe

 
Case 20-10343-LSS Doc 3865 Filed 05/13/21 Page3of5

LU
no Os, Ai! LY ee bo
; “y ma 27 dad rel LD BAL

ne

, , LS 1:6 / fli, ful gee
seighe
Med LE ug aly, i

ak ft A Y Za? Z CUtcel

lanes
»# fl 2 dal: Fa fag ltd

le

 
Case 20-10343-LSS Doc 3865 Filed 05/13/21 Page4of5

i
es igs fps ya2 Assis , oe Ley;
Gg Saroting ABZAy/?
Fog Aol
alg EL rca Mage 2) 22 tf

cope ees f syioaple eC fi LE? wat |

$5
|Z Dyes Ty HALA

|
2 aD veh Mire Hay AA Ch

Llip- LS airs ea ji
2 bcd C e Lives GLA
Lib ey ee A Gindy

Bi etie Awe fl _foon spas ®

al (2bel SL d
bare fs i of
pile fpf is AL a elaue

tf Lie Loch bce

§ LK
bred J Ess tt aec a

oh LC sarole it LE 2 MT, Donk Cpa CL.
| oe

|
i
1

 
 
 

 

 

| 2 i.
3 LT LAKE CITY, UT

$7.00

19801 R2304M110107-03

Te

 

?Oe0 1410 OOO1 3255 obel

yes Cel aur: JolborSihedten

ESV Ben kr Cy Cocke
Ge we y 24 Beha s / ree t b # f} odr”

Wi lang On, DE /F%O!
Fy Bp axat ee =,
Coles (No Si 4 S| iSROLSS0RS oois wa Ha8 sl poi fff h eso pt

Case 20-10343-LSS Doc 3865 Filed 05/13/21 Page5of5

 

 
